SUPERIOR C()URT
oFTHE

STATE OF DELAWARE

AB|GAIL M. LEGROW LEoNAR[) L. WlLLlAMs JusTlCE CENTER
JUDGE 500 N. KlNG STREET, SlllTE 10400
WlLMlNGToN, DELAWARE 19801
TELEPHoNE (302) 255-0669

Submitted: March 31, 2017
Decided: June 23, 2017

“J” Jackson Shrum, Esquire Artemio C. Aranilla, II, Esquire
Werb & Sullivan Marshall Dennehey Warner
300 Delaware Avenue, Suite 1300 Coleman & Goggin
Wilmington, DE 19899 P.O. Box 8888

Wilmington, DE 19899

RE: John Vaughn vs. Stillwater Property & Casualty Insurance Co.
C.A. No. NlSC-05-035 AML

Dear Counsel:

The plaintiff, a homeowner Whose residence and personal property Were
damaged in a fire, seeks coverage under a homeowner’s policy on Which his ex-
Wife Was the sole named insured. At the beginning of the policy period, the
plaintiff and the named insured Were married and residing together. On the date of
the fire, however, the plaintiff Was divorced from the named insured and she no
longer resided in the home. The insurance company covered the damage to the
residence, but denied coverage for damage to the plaintiffs personal property
because he Was neither a named insured nor a relative of the named insured on the

date of loss. The insurance company maintained its denial of coverage after the

Vaughn v. Sl‘illwater Properly & Casualty Ins. Co.
June 23, 2017

Page 2

plaintiff submitted a policy amendment adding himself as a named insured. This
case presents two core issues. First, What is the relevant date for determining
coverage under an insurance policy: the effective date of the policy or the date of
loss? Second, if the date of loss is the determinative date, is the policy amendment
retroactive to the date of loss? l conclude the date of loss is the relevant date for
coverage purposes and the policy amendment Was not retroactive. I therefore grant
summary judgment for the insurance company. My reasoning folloWs.
Background

The following facts are undisputed or drawn from the uncontested
documents attached to the parties’ briefs. The parties filed cross-motions for
summary judgment and neither party contends material disputed facts preclude
entry of judgment as a matter of laW.

On December 17, 2009, the plaintiff, John Vaughn, jointly purchased 1803
Belfield Avenue, Wilmington, Delaware (the “Property”) With non-party Samantha
Brocklesby (“Ms. Brocklesby”). Both the plaintiff and Ms. Brocklesby Were
named on the deed and in the mortgage documents associated With the purchase of
the Property.l For unknown reasons, however, only Ms. Brocklesby, Who at the

time Was unmarried, filled out an application for homeowner’s insurance. Ms.

 

1 D.I. 31, Undisputed Background Facts 11 2.

Vaughn v. Stillwater Property & Casualty Ins. Co.
June 23, 2017
Page 3

Brocklesby was the only named insured under the homeowner’s insurance policy
issued for the Property (the “Policy”).Z
The Policy initially was issued by a predecessor-in-interest to the defendant,
Stillwater Property & Casualty Insurance Company (“Stillwater”), and the Policy
annually was renewed. The Policy in effect on the date of the fire covered the
period from December 17, 2013 to December 17, 2014. The premium payments
for the Policy were escrowed through the mortgage company and paid by Vaughn
or Ms. Brocklesby as part of their mortgage.3 The bills for the Policy identified
only Ms. Brocklesby as the named insured, but it is unclear whether bills were
mailed to the Property since the premium payments were escrowed.4
Although Ms. Brocklesby was the only named insured on the Policy until
August 29, 2014, the Policy covered certain others who resided with her.
Specifically, the Policy defined “Insured” as:
(a) You and residents of your household who are:
(1) Your relatives; or
(2) Other persons under the age of 21 and in your care or the care
of a resident of your household who is your relative;
(b) A student enrolled in school full-time . . . provided the student

is under the age of:
(1) 24 and your relative; or

 

2 Ia'. at 11 3; Def.’s Opening Br. Support Mot. Summ. J. EX. C.

3 Vaughn alleges, and the Court assumes for purposes of the pending motions, that he solely paid
the mortgage

4 Def.’s Opening Br. Support Mot. Summ. J. EX. B.

Vaughn v. Stillwater Property & Casualty Ins. Co.
June 23, 2017
Page 4

(2) 21 and in your care or the care of a resident of your household
who is your relative.5

The Policy also defined “You” and “Your” as “the ‘named insured’ shown in the
Declarations and: (1) The spouse; or (2) a Party who, with the ‘named insured’, has
entered into a civil union recognized under Delaware law; If a resident of the same
household.”6

Although they were not married at the time the Policy initially was issued,
Vaughn and Ms. Brocklesby married on December 28, 2012.7 They separated less
than a year later, on or about July 22, 2013, and formally divorced on March 6,
2014.8 Two months later, Vaughn and Ms. Brocklesby’s agreement regarding the
division of assets was entered by the Family Court as an order of that Court (the
“Ancillary Order”).9 It appears Ms. Brocklesby still was residing in the Property
with Vaughn at the time the Family Court entered the Ancillary Order. As to the
Property, the Ancillary Order provided:

The parties are joint owners of [the Property]. The parties agree that
[the Property] shall be [Vaughn’s] property. [Vaughn] does not have

 

5 Pl.’s Answering Br. Support Mot. Summ. J. EX. B, “Homeowners 3 Special Form.”

6 Def.’s Opening Br. Support Mot. Summ. J. EX. L at STILL0084.

7 Ia'. at EX. A at 1. This is the marriage date listed in the Ancillary Order signed by the parties
and issued by the Family Court. Other documents in the record indicate Vaughn and Ms.
Brocklesby were married on December 28, 2009. See, e.g. id. at Ex. J at 2 (“The mortgage
documents [for the Property], recorded on December 31, 2009, list[] both Mr. Vaughn and Ms.
Brocklesby as husband and wife grantees/owners.”). The discrepancy is not material to this
case’s resolution.

8 Id. at Ex. A at 2; D.I. 31, Undisputed Background Facts 11 4.

9 Def.’s Opening Br. Support Mot. Summ. J. Ex. A.

Vaughn v. Stillwater Property & Casualty Ins. Co.
June 23, 2017
Page 5

to pay any monies to [Ms. Brocklesby] for her interest in the
[P]roperty, but [Vaughn] must refinance the mortgage into his sole
name within sixty (60) days of the date of this agreement [Vaughn]
shall also remove [Ms. Brocklesby’s] name from all other debts and
liabilities associated with the [P]roperty within sixty (60) days of the
date of this agreement At the time [Vaughn] removes [Ms.
Brocklesby’s] name from the mortgage, [Ms. Brocklesby] shall sign
the deed to the home into [Vaughn’s] sole name. Until [l\/Is.
Brocklesby’s] name is removed from the mortgage on the home, she
shall be entitled to reside in the home.

If [Vaughn] cannot refinance the mortgage into his sole name within
sixty (60) days, then [the Property] shall immediately be placed on the
market for sale. . . . As long as [Ms. Brocklesby] is residing in the
[P]roperty, [Vaughn] shall pay the mortgage and [Ms. Brocklesby]
shall pay the other ordinary monthly expenses for the home . . . .
Once [Ms. Brocklesby] moves from the home[,] [Vaughn] shall be
solely responsible for all expenses for the home.

lt appears Vaughn was unable to refinance the mortgage into his sole name
within the 60-day time period established in the Ancillary Order, but Vaughn and
Ms. Brocklesby agreed to extend that period.10 Shortly thereafter, on August 3,
2014 (the “Date of Loss”), a fire occurred on the Property, damaging both the
residence and Vaughn’s personal property. On the Date of Loss, Ms. Brocklesby
was not living in the Property, and she and Vaughn were divorced.

Stillwater covered the damage to the residence, but refused Vaughn’s claim
for damage to his personal property and his expenses for alternate living

arrangements, concluding he was not an insured on the Date of Loss. Three weeks

 

10 See Pl.’s Answering Br. Support Mot. Summ. J. 6-7.

Vaughn v. Stillwater Property & Casualty Ins. Co.
June 23, 2017
Page 6

after the Date of Loss, Vaughn contacted the servicing agent for the Policy, who
submitted a “policy change update” adding Vaughn as a named insured.ll The
amended declaration page (the “Amended Declaration”) issued after the policy
change, lists both Vaughn and Ms. Brocklesby as named insureds, indicates the
amendment “added spouse,” and lists the effective date for the amendment as
August 29, 2014.12 Stillwater continued to deny Vaughn’s claim for personal
property damage and living expenses, taking the position that the amendment was
not retroactive and therefore Vaughn could not make a claim under the Policy.
Vaughn then filed this action alleging claims for breach of contract and bad
faith. After the parties completed discovery, they filed cross-motions for summary
judgment. Both parties agreed the case likely could be resolved on summary
judgment and the trial date therefore was removed from the Court’s calendar.
After reviewing the parties’ initial briefs, l sought certain additional submissions
by the parties. More specifically, as a result of the argument Stillwater raised that
Vaughn had named the incorrect party as the defendant, l directed Vaughn to
amend the pleadings to correct that error. l also directed the parties to submit a
statement of undisputed facts along with simultaneous supplemental briefs

addressing what was then (and remains now) the fundamental question in the case:

 

ll Def.’s Opening Br. Support Mot. Summ. J. Ex. F.
12 Id. at Ex. D.

Vaughn v. Stillwater Property & Casualty Ins. Co.
June 23, 2017
Page 7

“under the law, when is coverage under an insurance policy determined: at the
beginning of the policy period, at the date of loss, or at some other date?” After
supplemental briefing and argument, I took the parties’ motions under advisement.
This is my decision resolving those motions.

The Parties’ Contentions

Stillwater argues it is entitled to summary judgment as to both Vaughn’s
claims because he was not an insured on the Date of Loss. Stillwater asserts
Vaughn neither was residing with Ms. Brocklesby at the Property on that date, nor
was he her spouse or relative. Stillwater further argues that the Amended
Declaration is unambiguous and the addition of Vaughn as a named insured was
not effective until August 29, 2014, after the Date of Loss.

Vaughn, on the other hand, argues Stillwater breached the Policy and denied
his claim in bad faith because he met the definition of “Insured” on the Policy’s
effective date, December 17, 2013, and that date is determinative for coverage
purposes. Vaughn alternatively contends that even if coverage is determined as of
the Date of Loss, the Amended Declaration lists him as an insured, and that
amendment plainly was retroactive to the Date of Loss because it merely corrected
an error the parties previously overlooked. At worst, Vaughn argues, the Amended
Declaration is ambiguous and must be interpreted in favor of the insured and

against the Policy’s drafter, Stillwater. Finally, Vaughn asserts that, even if his

Vaughn v. Stillwater Properly & Casualty Ins. Co.
June 23, 2017
Page 8

other arguments fail, he is entitled to summary judgment because it would be
“inequitable, unfair, and unconscionable” not to allow his claim.13
Analysis

Summary judgment should be awarded if “the pleadings, depositions,
answers to interrogatories and admissions on file, together with the affidavits, if
any, show that there is no genuine issue as to any material fact and that the moving

”14 Where, as here, the parties

party is entitled to a judgment as a matter of law.
have filed cross motions for summary judgment and have not argued an issue of
material fact precludes “disposition of either motion, the Court shall deem the
motions to be the equivalent of a stipulation for decision on the merits based on the
record submitted with the motions.”15

1. Coverage under the Policy is determined on the Date of Loss.

lt is undisputed that Vaughn was an “Insured” under the Policy on its
effective date, December 17, 2013. On that date, Vaughn and Ms. Brocklesby
legally were married and residing in the same household. Eight months later,

however, on the Date of Loss, Vaughn did not meet the definition of “Insured,”

because he was neither Ms. Brocklesby’s spouse nor a relative residing in her

 

13 Pl.’s Answering Br. Support l\/lot. Summ. J. 14.
“* super. Ct. civ. R. 56(¢).
15 Id. 56(h).

Vaughn v. Stillwater Property & Casualty Ins. C0.
June 23, 2017
Page 9

household. The first question, therefore, is what date applies to a coverage
determination

Stillwater points to decisions of this Court determining insurance coverage
based on circumstances existing on the date of loss, as well as decisions of other
state and federal courts expressly stating that the date of loss is determinative for
coverage purposes.16 Vaughn, although acknowledging “the insurable interest of
the parties to an insurance contract is determined by the facts existing at the time of

”17 argues he had an insurable interest in the Property because he was a

the loss,
mortgagee, co-owner, and resident of the Property. Vaughn, however, then
confusingly argues that “the relevant date for insurance coverage purposes is the
inception date of the policy period . . . .”18

Precedent in both this court and other jurisdictions provides that the date of

loss is the determinative date for purposes of defining the scope of coverage under

an insurance policy.19 Although specifically requested by the Court, Vaughn

 

16 Def.’S suppl. Br. 2-9.

17 Pl.’s Suppl. Br. 2.

18 Id. at 3. This argument appears to conflate insurable interest and insurance coverage.

19 For example, this Court has considered whether a person was a resident of a household on the
date of loss to determine coverage under an insurance policy. See, e.g. Cullen v. Dua’ley, 2013
WL 422872, at *1 (Del. Super. Jan. 29, 2013); Engerbretsen v. Engerbretsen, 675 A.2d 13, 20
(Del. Super. 1995); Harleysville Mut. Cas. Ins. Co. v. Carroll, 123 A.2d 128, 131 (Del. Super.
1956). Other states and federal courts explicitly have held that the date of loss is the relevant
consideration to determine coverage. See, e.g. Fussell v. AMCO lns. Co., 2013 WL 127675, at
*9 (E.D. Cal. Jan. 9, 2013) (citing numerous California state court decisions determining
insurance coverage based on conditions existing on the date of an accident or loss); Agee v.

Vaughn v. Stillwater Property & Casualty Ins. C0.
June 23, 2017
Page 10

identified no authority to the contrary.20 This rule is both logical and fair, because
it relies on the circumstances existing on the date of loss, without unnecessarily
including people who, due to changed circumstances, no longer meet the
conditions for coverage, while including those who did not meet the conditions for
coverage on the effective date but do as of the date of loss. As the Third Circuit
explained, any other conclusion would “lead to an unreasonable result.”21 A rule
that a party is entitled to coverage as long as he meets the definition of insured at
some point during the policy period would allow insureds to “affect the scope of
their policies,” which could not be the result the parties intended.22

On August 3, 2014, Vaughn was not a named insured, the spouse of the
named insured, or otherwise an “Insured” within the definitions of the Policy. He
argues, however, he was added as a named insured shortly thereafter and that
amendment was retroactive to the Date of Loss. That question requires the Court

to construe the terms of the Policy, specifically the Amended Declaration.

 

Traveler’s Indem. Co., 264 F. Supp. 322, 328 (W.D. Okla. 1967) (holding that a wife who
divorced the named insured five days before the date of loss was not an insured on the date of
loss and was not entitled to coverage); State Farm Mut. Auto. Ins. C0. v. Quinn, 62 F. App’x 425,
429-30 (3d Cir. 2003); Fireman’s Funa' Ins. C0. v. Freda, 156 A.D.2d 364, 365-66 (N.Y. App.
Div. 1989).

211 See D.I. 27.

21 Qumn, 62 F. App’X at 429.

22 Id.

Vaughn v. Stillwater Property & Casualty Ins. Co.
June 23, 2017
Page 11

2. The Amended Declaration does not bestow coverage retroactively.

Vaughn contends the Amended Declaration, which added him as a named
insured, unambiguously indicates Ms. Brocklesby and Vaughn were “named
insureds under the policy on the date of loss.”23 Stillwater conversely contends the
Amended Declaration unambiguously indicates the amendment adding Vaughn
was not effective until August 29, 2014, some three weeks after the Date of Loss.

Contractual interpretation, including insurance contracts, is a question of law
susceptible to familiar rules.24 lf language in an insurance contract is clear and
unambiguous, that language will be given its plain meaning, and this Court will not
“destroy or twist the words under the guise of construing them.”25 All pertinent
provisions of the policy must be read together.26 A contract is not ambiguous
merely because the parties disagree about its meaning. Rather, this Court will find
ambiguity only when the language at issue fairly is susceptible to two or more
interpretations27

On its face, the Amended Declaration provides that the amendment added a

“spouse,” that is, Vaughn, and that the change was effective August 29, 2014. Put

 

23 Pl.’s Suppl. Br. 5.

24 Hua'.s'on v. State Farm Mut. Ins. Co., 569 A.2d 1168, 1170 (Del. 1990); Klair v. Reese, 531
A.2d 219, 222 (Del. 1987).

25 Hallowell v. State Farm Mut. Auto. Ins. Co., 443 A.2d 925, 926 (Del. 1982); see also Johnson
v. Tally Ho, Inc., 303 A.2d 677, 679 (Del. Super. 1973).

26 Keesey v. Dombmwski, 1994 WL 465541, at *3 (Dei. super. July 21, 1994).

27 Rhone-Poulenc Basz`c Chems. Co. v. Am. Motorists Ins. Co., 616 A.2d 1192, 1196 (Del. 1992).

Vaughn v. Stillwater Property & Casually Ins. Co.
June 23, 2017
Page 12

simply, the only reasonable interpretation of this one-page document is that
Vaughn was added as a named insured effective on that date, Nothing on the face
of the Amended Declaration indicates it is retroactive; the effective date
unambiguously indicates the amendment was prospective. Having concluded the
Amended Declaration is not ambiguous, l cannot apply the principle of contra
proferentem to construe the language in Vaughn’s favor.28 Because the effective
date was after the Date of Loss, the Amended Declaration does not confer
coverage on Vaughn.

3. Principles of “equity” or “fairness” cannot vary the terms of the
unambiguous Policy.

Finally, Vaughn argues it would be unfair and inequitable to interpret the
Policy in a manner that excludes him from coverage because he alone paid all the
mortgage payments, including the escrowed Policy premiums, and the oversight in
omitting him as a named insured was unintentional and unknown to him until after
the Date of Loss. Vaughn argues, in essence, that Stillwater should not be
permitted to accept the Policy premiums but exclude him from coverage.

This argument fails to persuade for a number of reasons. First, Vaughn cites
no authority for his reliance on “equity” to vary the terms of the contract, and the

argument squarely contradicts fundamental principles that parties are bound by the

 

28 Ambiguous language in an insurance contract is construed against the drafter of the policy.
Steigler v. Ins. Co. ofN. Am., 384 A.2d 398, 400 (Del. 1978).

Vaughn v. Stillwater Property & Casually Ins. Co.
June 23, 2017
Page 13

unambiguous terms of their agreements29 Second, although there is a mechanism
under Delaware law to reform a contract for error, Vaughn did not assert that
claim, nor does this Court have jurisdiction to grant that relief.30 Third, even if
principles of fairness were relevant to issues before the Court, Vaughn has not
pointed to any evidence that Stillwater was aware of the error, but remained silent,
or otherwise acted inequitably to exclude Vaughn from coverage. Even if, as
Vaughn alleges, Stillwater was aware that Vaughn’s name was on the deed and the
mortgage, or that he made the mortgage payments, there is no fair inference to be
drawn that Stillwater knew, at any time before the Date of Loss, that Vaughn was
residing in the Property but not covered under the Policy’s terms.

For the foregoing reasons, Stillwater’s Motion for Summary Judgment is
GRANTED and Vaughn’s Motion for Summary Judgment is DENIED.

IT IS SO ORDERED.

Very truly yours,

Abigai M. LeGrow, J ge

29 ConAgm Foods, lnc. v. Lexingmn lns. Co., 21 A.3d 62, 69 (Del. 2011); Hallowell, 443 A.2d at
926.

311 Monsamo Co. v. Aema Cas. & Surezy Co., 1989 WL 997183, at *1-2 (Del. super sept 29,
1989); Danner v. Hertz Corp., 1985 WL 552292, at *3 (Del. Super. Jan. 15, 1985).

Original to Prothonotary